DETAILED ACTION
	This Office Action is in response to the amendment filed on December 1, 2021. Claims 1, 4 - 13, 16 - 25, and 27 - 32 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on December 1, 2021 has been entered and presented by the examiner. Based on the amendments to the claims to incorporate subject matter indicated as allowable from the previous Office Action into the independent claims to overcome the 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 4 - 13, 16 - 25, and 27 - 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Wang et al. (“Substrate Trace Modeling for Package Warpage Simulation”) discloses predicting warpage trends in warpage simulation and defining warpage as it relates to manufacturing, Collier et al (U.S. PG Pub 2015/0142149 A1) discloses laminate based material strength, minimum and maximum ply orientation percentages and failure/optimization analysis, and Lunde (U.S. Patent 6,692,681 B1) adds curing processes for composite materials.
In addition, An et al. (“Stacking Sequence Optimization and Blending Design of Laminated Composite Structures”) discloses fiber orientations limited to 0, 45, and 90 degree angles, and Kismarton (EP2671707 A1) adds laminates with cross-plies that have optimized fiber orientations.
 none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A method for managing a composite part, for claim 13: A composite part system, and for claim 25: A product management system, comprising:
“selecting new orientations for the candidate orientations in the stacking sequence when the stress analysis on the composite part with the candidate orientations indicate that the composite part fails to have the desired strength; 
performing the stress analysis on the composite part using the new orientations for the candidate orientations in the stacking sequence for the plies; and 
repeating the selecting the new orientations and performing the stress analysis on the composite part using the new orientations for the candidate orientations in the stacking sequence for the plies until the desired strength is present in the composite part”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
December 30, 2021